McLaughlin, J. (concurring) :
I am unable to see any distinction between this case and the case of Dickerson v. Sheehy (156 App. Div. 101), decided herewith, and for the reasons stated in my opinion in that case I think the- judgment here appealed from should be reversed, and judgment directed in accordance with the opinion of Presiding Justice Ingraham.
Dowling, J., concurred.
Judgment reversed and judgment ordered as directed in opinion, with costé to plaintiffs and appellants payable out of the estate. ■ Order to be settled on notice.